DETAILED ACTION
This Office Action is in response to the application filed on 8/30/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1 - 7 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Allowance.”
Conclusion
The prior art of record does not disclose or suggest either in singularly or in combination the limitations and other elements in the claims
Blank et al. (US 2009/0218618 A1), Kobayashi et al. (US 2012/0199899 A1), Siemieniec et al. (US 2017/0125520 A1), and Arai et al. (US 9,917,183 B2) do not disclose or suggest:
a laminated layer covering the gate insulating layer corresponding to the lower part of the trench
in initial gate structure, a first heavily doped semiconductor structure has a first conductive impurity, and a two second heavily doped semiconductor structure have a 
performing a doping process to form a first surface doped region and to form a second surface doped region on the top of the first heavily doped semiconductor structure simultaneously
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        March 13, 2021